Citation Nr: 0420197	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-25 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to retroactive payment of the award of 
special monthly compensation under the provisions of 
38 U.S.C.A. § 1114(s), currently effective from November 19, 
2001.

2.  Propriety of the termination of special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(s) 
effective January 1, 2003.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1967 to January 1970 
and from November 1990 to December 1991.

This appeal arises from a July 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  In this decision, the RO evaluated 
the veteran's service-connected disabilities, to include his 
right knee disability.  The notice letter informed the 
veteran of the monthly monetary amounts he would be paid for 
his service-connected disorders.  He expressed disagreement 
with the total amount of compensation paid to him from April 
1, 1999 based on the provisions of 38 U.S.C.A. § 1114(s).


FINDINGS OF FACT

The veteran does not meet the criteria for payment of special 
monthly compensation at the rate of $2,546.00 (or any other 
applicable rate) prior to November 19, 2001.


CONCLUSION OF LAW

Entitlement to retroactive payment of the award of special 
monthly compensation under the provisions of 38 U.S.C.A. 
§ 1114(s) is not authorized, as a matter of law, prior to 
November 19, 2001.  38 U.S.C.A. §§ 1114(s), 1115 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  The President of the United States signed into law 
in November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduced several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  However, 
the Court of Appeals for Veterans Claims (Court) ruled in 
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that 
the provisions of the VCAA are not applicable where the law, 
not the factual evidence, is dispositive.  As this case 
concerns a legal determination regarding the payment of 
special monthly compensation (SMC) under the provisions of 
38 U.S.C.A. § 1114(s), the provisions of the VCAA are not 
applicable.

The veteran was provided with a the Statement of the Case 
(SOC) in July 2003 that informed him and his representative 
of the evidence that VA had considered, the pertinent laws 
and regulations, and the reasons and bases for VA's decision.  
The SOC fully meets the requirements of 38 U.S.C.A. 
§ 7105(d)(1) as it provided notification of the evidence 
reviewed and informed the veteran of VA's reasons and bases 
for denying his claim.  See also 38 C.F.R. § 19.29.  

The veteran was informed of his appellate rights, to include 
appearing before VA at a hearing on appeal, in the cover 
letter attached to the SOC of July 2003 and on the VA Form 9 
(Appeal to the Board of Veterans' Appeals) enclosed with this 
SOC.  The representative did request review of this claim by 
the RO's Decision Review Officer (DRO).  However, the RO 
informed the veteran and the representative by letter of 
August 2003 that the request for DRO review had been untimely 
and the case was referred for traditional appellant review.  
The veteran has not contested this determination.  The VA 
Form 9 issued in July 2003 informed the veteran of his right 
to a hearing before the Board on this matter.  In a Report of 
Contact (VA Form 119) dated in September 2003, the 
representative informed VA that the veteran did not wish to 
appear at such a hearing.  Based on the above analysis, the 
Board finds that VA has fulfilled its duty to assist the 
appellant in the development of the current claim.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See 38 C.F.R. § 20.1102; see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The 
"harmless error doctrine" is applicable when evaluating 
VA's duty to notify and assist).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  As the veteran is not entitled to SMC pay 
prior to November 2001 as a matter of law, there is no 
additional/pertinent information to dispute VA's findings of 
July 2002.  Thus, further development of this issue would 
serve no useful purpose.  No amount of notice or development 
can change this legal finding.  The legal outcome is clearly 
dictated by the existing law regardless of any further notice 
the appellant might receive.  Therefore, any error regarding 
VA's duty to notify and assist in this case is harmless.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.   In 
addition, as the appellant has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Analysis

The appellant has contended that under the provisions of 
38 U.S.C.A. §§ 1114(s) and 1115, he is entitled to monthly 
compensation in the amount of $2,546.00 for himself and his 
dependent spouse from April 1999.  In the Notice of 
Disagreement (NOD) submitted in March 2003 and the 
Substantive Appeal received in September 2003, the appellant 
contends that the provisions of 38 U.S.C.A. §§ 1114(s) and 
1115 require that when special monthly compensation is 
awarded, and the veteran has a total disability evaluation 
under 38 U.S.C.A. § 1110 in effect, this claimant (calculated 
as a veteran plus dependent spouse) must be awarded the 
amount of $2.546.00 for the entire period "if and while" 
the claimant's disability is rated as total.  In plain 
English, the appellant argues that 38 U.S.C.A. § 1114(s) 
requires that the rate at which monthly SMC is paid when SMC 
is awarded must be back paid (at that current rate) to the 
date he was awarded a total disability evaluation.

According to provisions of 38 U.S.C.A. § 1114(s) effective at 
the time of the July 2002 decision, for the purposes of 
38 U.S.C.A. § 1110, if a veteran has a service-connected 
disability rated as total, and (1) has additional service-
connected disability or disabilities independently ratable at 
60 percent or more, or, (2) by reason of such veteran's 
service-connected disability or disabilities, is permanently 
housebound, then the monthly compensation shall be $2,455.00.  
For the purpose of this subsection, the requirement of 
"permanently housebound" will be considered to have been met 
when the veteran is substantially confined to such veteran's 
house (ward or clinical areas, if institutionalized) or 
immediate premises due to a service-connected disability or 
disabilities which it is reasonably certain will remain 
throughout such veteran's lifetime.  

The provisions of 38 U.S.C.A. § 1115 allowed additional 
compensation for any veteran entitled to compensation at the 
rates provided in 38 U.S.C.A. § 1114, and whose disability is 
rated not less than 30 percent, who has a spouse and no child 
at the rate of $125.00.

The veteran's service-connected disabilities include the 
following.  Post-traumatic stress disorder (PTSD) evaluated 
as 100 percent disabling from March 18, 1999 (under the 
provisions of 38 C.F.R. § 4.30) and 70 percent disabling from 
May 1, 1999.  Post-operative residuals of a medial 
meniscectomy to the right knee evaluated as 20 percent 
disabling from November 23, 1993, 100 percent disabling from 
October 15, 1998 (under 38 C.F.R. § 4.30), and 20 percent 
disabling from December 1, 1998 to November 19, 2001.  Right 
knee replacement (related to the medial meniscectomy) 
evaluated as 100 percent from November 19, 2001 (under 
38 C.F.R. §§ 4.30 & 4.71a, Diagnostic Code 5055) and, then, 
30 percent from November 1, 2003.  Somatoform disorder 
evaluated as 20 percent from March 1, 2003.  Finally, an 
undiagnosed skin illness evaluated as 10 percent from 
November 2, 1994.  He was granted entitlement a total 
disability evaluation for individual unemployability (TDIU) 
due to service-connected disorders effective from May 1, 
1999.  His combined schedular evaluations were 100 percent 
from March 18, 1999; 80 percent from May 1, 1999; 100 percent 
from November 19, 2001; and 90 percent from January 1, 2003.

By rating decision of March 2002, the RO awarded the veteran 
service connection for post-traumatic stress disorder (PTSD), 
TDIU due to service-connected disorders, and SMC based on the 
housebound criteria under 38 U.S.C.A. § 1114(s).  It was 
noted that the veteran had been awarded a temporary total 
evaluation for convalescence from his total knee replacement 
under the provisions of 38 C.F.R. §§ 4.30 and 4.71a, 
Diagnostic Code 5055, effective from November 19, 2001 to 
January 1, 2003.  The RO's reasons and bases for awarding SMC 
under the provisions of 38 U.S.C.A. § 1114(s) stated the 
following:

...the veterans additional service 
connected disabilities of post traumatic 
stress disorder and a skin condition when 
combined with the veterans temporary 
total evaluation for his right knee meet 
the statutory requirements regarding 
entitlement on a statutory basis under 
38 USC 1114(s).

The evidentiary record demonstrates that 
the veteran is entitled to special 
monthly compensation under 38 USC 1114, 
subsection (s) and 38 CFR 3.350(i) on 
account of total knee arthroplasty, right 
knee rated 100 percent and additional 
service-connected disability(ies) of PTSD 
and skin condition, independently ratable 
at 60 percent or more from November 19, 
2001 through January 1, 2003.  (Sic)

In awarding TDIU, the RO noted:

The current evidentiary record 
demonstrates that...the veterans service 
connected disabilities are of such 
severity as to warrant consideration of 
entitlement to individual unemployability 
benefits...Additionally the Social Security 
Administration has determined that the 
veteran is totally disabled by his post 
traumatic stress disorder and amnestic 
disorder...(Sic)

After the issuance of a supplemental statement of the case 
(SSOC) regarding issues that the veteran later withdrew from 
appellant contention, the RO informed him by letter of July 
2002 of the amounts of monthly compensation he was entitled 
to from December 1, 1993.  These amounts informed the veteran 
that he has continuously received monthly compensation at the 
total schedular amount beginning on April 1, 1999.

The appellant has argued that the plain language of 
38 U.S.C.A. § 1114(s) requires the grant of monthly 
compensation in the amount of $2.546.00 back to April 1999.  
However, the language made much of in the Substantive Appeal 
(that is, "if and while") is not even contained in part 
(s), but is found in parts (a)-(j) of 38 U.S.C.A. § 1114.  
38 U.S.C.A. § 1114(s) has two requirements before SMC can be 
awarded under this provision:  1) a service-connected 
disability rated as total, and 2) additional service-
connected disability or disabilities independently ratable at 
60 percent or more, or the veteran is permanently housebound 
by reason of a service-connected disability.  

There is nothing in the language of this statute that 
requires VA to award the 2002 rate of SMC prior to the 
requirements of 38 U.S.C.A. § 1114(s) being met.  The veteran 
met the requirements of 38 U.S.C.A. § 1114(s) after the 
November 2001 knee replacement when he was granted a total 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 while concurrently carrying scheduler evaluations 
for PTSD at 70 percent and an undiagnosed skin disorder at 10 
percent.  While the March 2002 rating decision did award the 
veteran TDIU effective from May 1, 1999, this award was based 
on the severity of all the veteran's service-connected 
disabilities that had combined to make him unemployable.  
This award does not amount to "a single disability."  To 
award SMC based on the award of TDIU, with his PTSD 
considered as the 60 percent or more disorder allowing SMC 
under 38 U.S.C.A. § 1114(s), would amount to pyramiding as 
the RO (based on the reasons and bases presented in the March 
2002 decision) considered the PTSD was in substantial part 
the basis for the award of TDIU.  See 38 C.F.R. § 4.14.  
Neither the appellant nor his representative has raised any 
contention that he was actually housebound prior to his right 
knee surgery in November 2001.

In the current case, the veteran was awarded SMC under the 
provisions of 38 U.S.C.A. § 1114(s) based his service-
connected right knee surgery which happened in November 2001.  
As the veteran did not meet the criteria for SMC under 
38 U.S.C.A. § 1114(s) prior to this surgery, he is not 
entitled to compensation at the SMC rate prior to November 
2001.  There is nothing in the language of 38 U.S.C.A. 
§ 1114(s) that would authorized VA to pay the SMC rate prior 
to when it is factually determined that the disability 
criteria discussed in that provision actually exist.  See 
also 38 C.F.R. § 3.400(o)(1), (2).  Therefore, as a matter of 
law, the veteran's claim for payment of SMC monthly 
compensation prior to November 1, 2001 must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.)

(Continued on next page.)



ORDER

The appeal is denied.


REMAND

The Board notes that in the substantive appeal of September 
2003, the veteran's representative raised the issue of the 
propriety of the termination of SMC under the provisions of 
38 U.S.C.A. § 1114(s) effective January 1, 2003.  He appears 
to contend that this determination had been made in the RO's 
decision letter issued in July 2002.  A SOC has not been 
issued regarding this matter.

Based on these contentions, the Board finds that the 
appellant has submitted a NOD regarding the issue of the 
propriety of the termination of SMC under the provisions of 
38 U.S.C.A. § 1114(s) effective January 1, 2003.  Under the 
circumstances, this issue is not yet ripe for appellate 
review and must be remanded to the AOJ to ensure protection 
of the veteran's due process rights.  See 38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200; see also Manlincon v. West, 12 
Vet. App. 238 (1999).  By this remand, the Board does not 
infer any determination regarding the timeliness of the 
September 2003 contentions in regards to the requirements of 
38 U.S.C.A. § 7105(b)(1) and 38 C.F.R. § 20.302(a).

Therefore, this case is REMANDED for the following:

The RO should issue a SOC regarding the 
appellant's contentions on the propriety 
of the termination of special monthly 
compensation under the provisions of 
38 U.S.C.A. § 1114(s) effective January 
1, 2003.  This SOC must specifically 
inform the appellant and his 
representative of the information, lay 
evidence, or medical evidence necessary 
to substantiate his claim.  See 
38 U.S.C.A. §§ 5103, 5103A.  The 
appellant and representative should then 
be given the opportunity to respond 
thereto.  Only if the appellant submits a 
timely substantive appeal (VA Form 9) 
should this issue be referred back to the 
Board for appellate review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



